DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 - 30 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 - 27 of U. S. Patent No. 11,329,679 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 30 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 27 of U.S. Patent No. 11,329,679.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 27 of the U.S. Patent No. 11,329,679. Specifically, the claims of U.S. Patent No. 11,329,679 are same element, same function and same result as claims of present application. Moreover, omission of a reference element and its function in combination is obvious expedient if the remaining elements performs the same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).  
More specifically, the claims 1 - 30 of the present application is same elements, same function and same result as claims 1 - 27 of the U.S. Patent No. 11,329,679, especially, the independent claims 1, 6, 11, 16, 21, and 26 of the present application is the same invention as independent claims 1, 12, and 22 of the U.S. Patent No. 11,329,679.    

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.





	For example;

Instant Application
U.S Patent 11,329,679 
1. An apparatus comprising: one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to: receive interference data from a plurality of interference sources;
determine, based on the interference data, an interference pattern associated with an interference source of the plurality of interference sources;
determine a type of interference associated with the interference source; and
cause, based on the type of interference, adjustment of at least one characteristic of a signal, generated by the interference source, to mitigate interference associated with the plurality of interference sources.
26. A system comprising:
a computing device configured to: determine a performance level measurement of a first interference source of a system comprising a plurality of interference sources; 
determine an interference pattern of the system; and cause, based on the interference pattern of the system and the performance level measurement, adjustment of at least one characteristic of the first interference source; and 
the first interference source configured to: receive an indication of the adjustment of the at least one characteristic. 


1. A method comprising: 
receiving, by at least one computing device, interference data from a plurality of interference sources;
determining, based on the interference data, an interference pattern associated with an interference source of the plurality of interference sources;
determining a type of interference associated with the interference source; and
causing, based on the type of interference, adjustment of at least one characteristic of a signal, generated by the interference source, to mitigate interference associated with the plurality of interference sources.
12. A method comprising: 
receiving, by at least one computing device, interference data from a plurality of interference sources; 
associating the interference data from the plurality of interference sources to at least one respective spatial coordinates; 
determining, based on the interference data and the at least one respective spatial coordinates, an interference pattern associated with an interference source of the plurality of interference sources; and 
causing, based on the interference pattern, adjustment of at least one characteristic of a signal, generated by the interference source, to mitigate interference associated with the plurality of interference sources.





The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 12, and 22 of the U.S. Patent (11,329,679) is encompassed the claimed invention of the independent claims 1, 6, 11, 16, 21, and 26 of the present application. 

Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,329,679).  
Furthermore, the limitation of the dependent claims 2-5, 7-10, 12-15, 17-20, 22-25, and 27-30 of the present application are same function and same result as the limitation of the dependent claims 2-11, 13-21, and 23-27 of the U.S. Patent (11,329,679).
For example, claim 2 of the present application are same function and same result as claim 3 of the U.S. Patent (11,329,679).
Claim 3 of the present application are same function and same result as claims 2 and 4 of the U.S. Patent (11,329,679).
Claim 4 of the present application are same function and same result as claim 6 of the U.S. Patent (11,329,679).
Claim 5 of the present application are same function and same result as claim 11  of the U.S. Patent (11,329,679).
Claim 7 of the present application are same function and same result as claim 3 of the U.S. Patent (11,329,679).
Claim 8 of the present application are same function and same result as claims 2 and 4 of the U.S. Patent (11,329,679).
Claim 9 of the present application are same function and same result as claim 6 of the U.S. Patent (11,329,679).
Claim 10 of the present application are same function and same result as claim 11 of the U.S. Patent (11,329,679).
Claim 12 of the present application are same function and same result as claim 3 of the U.S. Patent (11,329,679).
Claim 13 of the present application are same function and same result as claims 2 and 4 of the U.S. Patent (11,329,679).
Claim 14 of the present application are same function and same result as claim 6 of the U.S. Patent (11,329,679).
Claim 15 of the present application are same function and same result as claim 11 of the U.S. Patent (11,329,679).
Claim 17 of the present application are same function and same result as claim 23 of the U.S. Patent (11,329,679).
Claim 18 of the present application are same function and same result as claim 24 of the U.S. Patent (11,329,679).
Claim 19 of the present application are same function and same result as claim 27 of the U.S. Patent (11,329,679).
Claim 20 of the present application are same function and same result as claim 26 of the U.S. Patent (11,329,679).
Claim 22 of the present application are same function and same result as claim 23 of the U.S. Patent (11,329,679).
Claim 23 of the present application are same function and same result as claim 24 of the U.S. Patent (11,329,679).
Claim 24 of the present application are same function and same result as claim 27 of the U.S. Patent (11,329,679).
Claim 25 of the present application are same function and same result as claim 26 of the U.S. Patent (11,329,679).
Claim 27 of the present application are same function and same result as claim 23 of the U.S. Patent (11,329,679).
Claim 28 of the present application are same function and same result as claim 24 of the U.S. Patent (11,329,679).
Claim 29 of the present application are same function and same result as claim 27 of the U.S. Patent (11,329,679).
Claim 30 of the present application are same function and same result as claim 26 of the U.S. Patent (11,329,679).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al. (US 2014/0274202) discloses In-Device Coexistence of Wireless Communication Technologies.
Ratasuk et al. (US 2012/0270536) discloses Uplink Interference Management for Heterogeneous Wireless Network.
Sun (US 9,374,748) discloses Method of Controlling Interference in Heterogeneous Wireless Network.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
November 19, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649